Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 43-56 are objected to because of the following informalities:  claim 43 has a period at the end of line 3.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: agitation element in claim 71.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 41-42, 70 and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, the container being configured to support burning of the combustible material during combustion and being configured to support burning of the combustible material to generate a gaseous transference medium was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification was reviewed and support for the new language added to claim 1 was not found.

In claim 72, the article is a comestible was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification was reviewed and support for the language of claim 72 was not found.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 6-10, 41, 42, 57-59 and 70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the container being configured to support burning of the combustible material during combustion and being configured to support burning of the combustible material to generate a gaseous transference medium is not definite.  It is not definite what the claimed configuration includes or means structurally.
The scopes of claim 1 and dependent claims 2-9 are not definite.  It is not definite whether the object and medium are within the scope of the claimed gaseous transfer device or objects worked upon by the device.  As best understood, the object and medium are materials or articles worked upon by the 
In claims 7 and 8, it is not definite what is meant by the valves are “configured to be disassembled by the user.”  It is not definite what type of configuration of the valves is being claimed.
Claim 7 and 8's "the user" in line 2 for both claims should read --a user--.
Claim 10's "from time to time" in line 2 may introduce some ambiguity as to how well or often the cap must cover the vessel.  
The scopes of claims 57-59 are not definite. Independent claim 57 does not have a clear preamble, transition and body such that it is not definite what the claimed scope and subject matter of claim 57 is.
In claim 70, the recitation of there is an expansive propellant disposed within the aerosol can is not definite. It is not definite whether this recitation is a functional. As best understood, the expansive propellant is capable of being used such that the expansive propellant would no longer be present within the can after a certain amount of use such that the recitation of “there is an expansive propellant disposed within the aerosol can” is interpreted as functional language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 57 and 58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5193445 A to Ferguson et al. (“Ferguson”).
Ferguson discloses:
Regarding claim 57, as best understood: a device to inject smoke into an associated comestible, or a container holding an associated comestible, and the device generating smoke using a cigarette-like or cigar-like combustible cartridge (e.g., cartridge 2) (e.g., Fig. 1-5 and col 3, ln 1-25); and
Regarding claim 58, as best understood: the cartridge includes combustible particles of wood (e.g., combustible particulate matter, such as wood shavings) (e.g., Fig. 1-5 and col 3, ln 1-25).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of US 20140150785 A1 to Malik et al. (“Malik”).
Ferguson discloses substantially all of the features of the claimed invention as set forth above.
Ferguson does not explicitly disclose the cartridge includes combustible particles of an herb (as recited in claim 59).
However, Malik discloses:
Regarding claim 59, as best understood: the cartridge includes combustible particles of an herb (e.g., Fig. 6 and para 41, 45).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Ferguson as suggested and taught by Malik in order to inhale medicine to help people who have difficulty swallowing pills.



Claims 1-2, 7-10, 41-45, 47-50, 53-56 and 60-72 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160175866 to Kalalau (“Kalalau”) in view of US 20110132922 A1 to Summers et al. (“Summers”).
Kalalau discloses:
Regarding claim 1, as best understood: 

a unidirectional first valve (e.g., first valve 114) coupled to the combustion chamber, and configured to admit smoke from the combustion chamber into a pumping container, but not allow smoke to flow back to the combustion chamber (e.g., para [0021]-[0022] discuss that valve 114 is a check valve, preventing back flow, and permitting flow of fluid from hose 108 into bulb 116 without the user sucking) (e.g., para 21-22 and Fig. 1-4), 
a  pumping container having a resilient, mutable volume (e.g., bulb 116), the pumping container configured to receive smoke from the unidirectional first valve (e.g., [0024] discusses that valve 118 is a check valve and same as first valve 114, preventing back flow, and permitting flow of fluid from bulb 116 to second stem 120) (e.g., Fig. 1-4 and para 20-25), 
a unidirectional second valve (e.g., second valve 118) coupled to the pumping container, and configured to receive smoke from the pumping container, but now allow smoke to flow back into the pumping container, the second valve including a coupled tubular outlet  (e.g., second stem 120) with a piercing tip (e.g., nozzle 124) configured to inject smoke under pressure into, or into close proximity to, selected associated articles; (e.g., Fig. 1-4 and para 20-25);
Regarding claim 2, as best understood: wherein the piercing tip is fixedly coupled to the pumping container (e.g., para 7 and 16);
Regarding claim 7, as best understood: the unidirectional first valve is configured to be fully cleaned, without use of a tool (e.g., Fig. 1-4 and para 21-25); 
Regarding claim 8, as best understood: the unidirectional second valve is configured to be fully cleaned, without use of a tool (e.g., Fig. 1-4 and para 21-25); 
Regarding claim 41, as best understood: the combustion chamber includes a combustible, outer wrapping (e.g., reservoir 106 may be any type of container (e.g., rigid, malleable, etc.) made from any type of material (e.g., plastic, metal, etc.)) (e.g., Fig. 1-4 and para 16-17 and 41);
Regarding claim 43:
a combustion chamber (e.g., reservoir 106, see Figure 1; also, note backpack configuration in Abstract) configured to hold associated combustible, smoke generating materials (e.g., Fig. 1-4 and para 16-17, 20-25 and 41).
a pumping container (e.g., bulb 116) coupled to the combustion chamber through a first one-way valve (e.g., first valve 114) which urges smoke to only enter, and not leave, the pumping chamber (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
the pumping chamber configured to reduce its internal volume in response to a mechanical input (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
a second one-way valve (e.g., second valve 118) coupled to the pumping container and configured to urge smoke from the pumping chamber into a coupled injection tube (e.g., second stem 120), the tube having a piercing egress tip configured to deliver smoke to an associated article (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 44: the injection tube is fixedly coupled to the pumping container (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 45: the device is handheld (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 48: the combustion chamber is configured to hold associated combustible pieces of wood (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 49: the combustion chamber is configured to hold associated combustible pieces of an herb (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 50: the pumping container has a resilient sidewall (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 53: the associated article is an associated comestible and/or a container holding an associated comestible (e.g., Fig. 1-4 and para 16-17, 20-25 and 41, where in the associated article is an article worked upon per MPEP 2115);
Regarding claim 60:
a fluid passage (e.g., reservoir hose 108 and first stem 112), including: a passage inlet and an opposing passage outlet, with an intervening in-line first one-way valve (e.g., first valve 114) and an intervening in-line second one-way valve (e.g., second valve 118) (e.g., Fig. 1-4 and para 16-17, 20-25 and 41), and
the fluid passage including a coupled reservoir (e.g., reservoir 106) and a coupled pumping container (e.g., bulb 116) (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
wherein the first and second in-line one-way valves are configured to urge fluids from the passage inlet toward the passage outlet (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
wherein the reservoir is configured to hold an associated gaseous flavor and/or fragrance (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
wherein the pumping chamber comprises a resilient mutable volume which is reduced under accepted mechanical pressure and expands when such pressure is abated (e.g., Fig. 1-4 and para 16-17, 20-25 and 41), and
wherein the outlet includes a tubular member (e.g., stem 120) with a piercing tip (e.g., nozzle 124), and the outlet configured to inject the associated gaseous flavor and/or fragrance emanating from 
whereby gaseous associated flavors and/or fragrances are injected into surroundings of, or into interiors of, associated articles, under pressure created by mechanical pressure accepted by the chamber which reduces chamber volume (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 61: the pumping chamber is coupled to both the in-line first one-way valve and the in-line second one-way valve (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 62: the associated gaseous flavor and/or fragrance are derived from an associated volatilized volatile fluid, and the volatile fluids being disposed within the coupled reservoir (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 65: the chamber is configured to receive the mechanical pressure reducing the chamber volume from a hand (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 66: the passage outlet is fixedly coupled to the pumping chamber (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 67: the associated article is a comestible (e.g., Fig. 1-4 and para 16-17, 20-25 and 41, where in the associated article is an article worked upon per MPEP 2115);
Regarding claim 68:
an aerosol can (e.g., reservoir 106) with a manually activated egress valve (e.g., first valve 114) (e.g., Fig. 1-4 and para 16-17, 20-25 and 41),
a tubular injection probe (e.g., tube from bulb 116 to nozzle 124) configured to accept gaseous input from the egress valve, and the tubular injection probe having an outlet configured to convey the accepted gaseous input, and to pierce an article (e.g., Fig. 1-4 and para 16-17, 20-25 and 41);
Regarding claim 69: the tubular injection probe is fixedly coupled to the aerosol can (e.g., Fig. 1-4 and para 16-17, 20-25 and 41); and
Regarding claim 72: the article is a comestible (e.g., Fig. 1-4 and para 16-17, 20-25 and 41, where in the associated article is an article worked upon per MPEP 2115).
Although the materials of Kalalau are capable of supporting burning of the combustible material during combustion and supporting burning of the combustible material to generate a gaseous transference medium, the reference does not specifically mention that the container is configured to support burning of the combustible material during combustion the container is configured to support burning of the combustible material to generate a gaseous transference medium (as recited in claim 1).
However, Summers discloses:
Regarding claim 1, as best understood: 
a combustion chamber (e.g., containers 10, 602, 604, 606, 610) configured to hold combustible smoke generating materials during their combustion (e.g., Fig. 1-6 and para 4-6 and 36-51), 
a unidirectional first valve (e.g., check valve 38) coupled to the combustion chamber, and configured to admit smoke from the combustion chamber into a pumping container, but not allow smoke to flow back to the combustion chamber (e.g., Fig. 1-6 and para 4-6 and 36-51), 
a pumping container having a resilient, mutable volume, the pumping container configured to receive smoke from the unidirectional first valve (e.g., Fig. 1-6 and para 4-6 and 36-51), and
a unidirectional second valve (e.g., check valve 40) coupled to the pumping container, and configured to receive smoke from the pumping container, but now allow smoke to flow back into the pumping container, the second valve including a coupled tubular outlet (e.g., tube between mouthpiece and pump 32) with a piercing tip (e.g., mouthpiece 34) configured to inject smoke under pressure into, or into close proximity to, selected associated articles (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);Regarding claim 2, as best understood: the piercing tip is fixedly coupled to the pumping chamber (e.g., Fig. 1-6 and para 4-6 and 36-51);
Regarding claim 7, as best understood: the unidirectional first valve is configured to be fully cleaned, without use of a tool (e.g., Fig. 1-6 and para 4-6 and 36-51); 
Regarding claim 8, as best understood: the unidirectional second valve is configured to be fully cleaned, without use of a tool (e.g., Fig. 1-6 and para 4-6 and 36-51);
Regarding claim 9, as best understood: the piercing tip is configured to penetrate into an associated comestible (e.g., Fig. 1-6 and para 4-6 and 36-51); and
Regarding claim 10, as best understood: there is a removable cap (e.g., stoppers 12 and 22, sealing lid 608, hose lid 612), which is configured to cover the combustion chamber to selectively extinguish combustion within the combustion chamber (e.g., Fig. 1-6 and para 4-6 and 36-51);
Regarding claim 41, as best understood: the combustion chamber includes a tubular, combustible, outer wrapping (e.g., Fig. 1, 6 and 15-16 and para 4 and 60); 
Regarding claim 42, as best understood: the combustion chamber includes a smoking pipe-like bowl (e.g., container 10, 602) (e.g., Fig. 1-6 and para 4-6 and 36-51);
Regarding claim 43:
a combustion chamber (e.g., container 10) configured to hold associated combustible, smoke generating materials (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
a pumping container (e.g., pump 32) coupled to the combustion chamber through a first one-way valve (e.g., check valve 38) which urges smoke to only enter, and not leave, the pumping chamber (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
the pumping chamber configured to reduce its internal volume in response to a mechanical input (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
a second one-way valve (e.g., check valve 40) coupled to the pumping container and configured to urge smoke from the pumping chamber into a coupled injection tube (e.g., tube between mouthpiece 
Regarding claim 44: the injection tube is fixedly coupled to the pumping container (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 45: the device is handheld (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 47: the combustion chamber includes a smoking-pipe like combustion bowl (e.g., the bottom of container 10 includes a bowl) (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 48: the combustion chamber is configured to hold associated combustible pieces of wood (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48, wherein container 10 is configured to hold matter including pieces of wood);
Regarding claim 49: the combustion chamber is configured to hold associated combustible pieces of an herb (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48, wherein container 10 is configured to hold matter including pieces of an herb);
Regarding claim 50: the pumping container has a resilient sidewall (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 53: the associated article is an associated comestible and/or a container holding an associated comestible (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 54: the piercing egress tip is configured to pierce into an interior of an associated comestible (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 55: the piercing egress tip is configured to inject smoke into a nose (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 56: the outlet end of the injection tube is configured to inject smoke into a mouth (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 60: 

the fluid passage including a coupled reservoir (e.g., container 10) and a coupled pumping container (e.g., pump 32) (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
wherein the first and second in-line one-way valves are configured to urge fluids from the passage inlet toward the passage outlet (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
wherein the reservoir is configured to hold an associated gaseous flavor and/or fragrance (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
wherein the pumping chamber comprises a resilient mutable volume (e.g., Fig. 3A-3C) which is reduced under accepted mechanical pressure and expands when such pressure is abated (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48), and
wherein the outlet includes a tubular member (e.g., tube between mouthpiece and pump 32) with a piercing tip (e.g., mouthpiece 34), and the outlet configured to inject the associated gaseous flavor and/or fragrance emanating from the reservoir, into, or into a container housing, an associated article (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48),
whereby gaseous associated flavors and/or fragrances are injected into surroundings of, or into interiors of, associated articles, under pressure created by mechanical pressure accepted by the chamber which reduces chamber volume (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 61: the pumping chamber is coupled to both the in-line first one-way valve and the in-line second one-way valve (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 62: the associated gaseous flavor and/or fragrance are derived from an associated volatilized volatile fluid, and the volatile fluids being disposed within the coupled reservoir (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 63: there is a heat source (e.g., heating chamber embodiment 604) coupled to the reservoir and configured to volatilize the associated volatile fluids disposed within the coupled reservoir (e.g., Fig. 1 and 3A-6 and para 5-6, 36 and 44-51).
Regarding claim 64: the heat source is a flame (e.g., Official notice is taken that heat sources being flames, such as a lighter, were well-known in the art and it would have been obvious to one of ordinary skill in the art to use a flame such as a lighter as the heat source in order to provide heat from a convenient, reliable and predictable source) (e.g., Fig. 1 and 3A-6 and para 5-6, 36 and 44-51);
Regarding claim 65: the chamber is configured to receive the mechanical pressure reducing the chamber volume from a hand (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48);
Regarding claim 66: the passage outlet is fixedly coupled to the pumping chamber (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48).
Regarding claim 67: the associated article is a comestible (e.g., Fig. 1 and 3A-5 and para 5-6, 36 and 44-48, wherein the associated article is an article worked upon per MPEP 2115);
Regarding claim 68:
an aerosol can (e.g., container 10, canister 606, which are capable of containing an aerosol) with a manually activated egress valve (e.g., valve 40) (e.g., Fig. 1-6 and para 5-6, 36 and 44-50),
a tubular injection probe (e.g., ends of hoses 14 and 616 inside mouthpieces 18 and 619) configured to accept gaseous input from the egress valve, and the tubular injection probe having an outlet configured to convey the accepted gaseous input, and to pierce an article (e.g., Fig. 1-6 and para 5-6, 36 and 44-50),

Regarding claim 69: the tubular injection probe is fixedly coupled to the aerosol can (e.g., Fig. 1-6 and para 5-6, 36 and 44-50);
Regarding claim 70, as best understood: there is an expansive propellant (e.g., container 10, canister 606 are capable of containing, as best understood, an expansive propellant, and/or the expansive propellant may be an article worked upon per MPEP 2115) disposed within the aerosol can (e.g., smoke corresponding to an expansive propellant is disclosed in para 5-6; moreover, as explained above, the expansive propellant is capable of being used such that the expansive propellant would no longer be present within the can after use such that the recitation of “there is an expansive propellant disposed within the aerosol can” is interpreted as functional language which the containers of Summers are capable of) (e.g., Fig. 1-6 and para 5-6, 36 and 44-50);
Regarding claim 71: there is an agitation element (e.g., pump 20) disposed within the aerosol can (e.g., Fig. 1-6 and para 5-6, 36 and 44-50); and
Regarding claim 72: the article is a comestible (e.g., Fig. 1-6 and para 5-6, 36 and 44-50, wherein the associated article is an article worked upon per MPEP 2115).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Kalalau as suggested and taught by Summers in order to facilitate and encourage relaxed social gatherings and that enable small group social activities.



Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalalau in view of Summers and further in view of Ferguson.
Kalalau in view of Summers discloses substantially all of the features of the claimed invention as set forth above.
Kalalau in view of Summers does not explicitly disclose the combustion chamber includes a cigarette-like or cigar-like combustible cartridge (as recited in claim 46).
However, Ferguson discloses:
Regarding claim 46: the combustion chamber includes a cigarette-like or cigar-like combustible cartridge (e.g., cartridge 2) (e.g., Fig. 1-5 and col 3, ln 1-25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kalalau in view of Summers as suggested and taught by Ferguson in order to provide a reusable device that maximizes food flavoring capacity and ease of use while minimizing the size and cost of the unit (e.g., Ferguson: col 1, ln 67-68 and col 2, ln 1-2).



Claims 51 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalalau in view of Summers and further in view of US 4911181 A to Vromen et al. (“Vromen”).
Kalalau in view of Summers discloses substantially all of the features of the claimed invention as set forth above.
Kalalau in view of Summers does not explicitly disclose the pumping chamber includes a reciprocating piston (as recited in claim 51) and the pumping container includes an accordion type sidewall (as recited in claim 52).
However, Vromen discloses:
Regarding claim 51: the pumping chamber includes a reciprocating piston (e.g., pumping device 45 consists of a piston or ball 41) (e.g., Fig. 2 and col 3, ln 54-50); and
Regarding claim 52: the pumping container includes an accordion type sidewall (e.g., pumping end chamber 21) (e.g., Fig. 1 and col 2, ln 35-50 and col 3, ln 30-40).
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to utilize the combination of Kalalau in view of Vromen as suggested and taught by Ferguson in order to provide a smokeless cigarette comprising; a mouthpeice and a tube containing a tobacco bed; and pumping means at the end of said tube; so that when suction is applied at the mouthpeice by the user, the pumping means create a vacuum in the cigarette tube; the vacuum draws in saliva from the user's mouth when the suction is ceased; and the saliva passing through the tobacco bed draws nicotine and aroma from the tobacco and transports it to the user's mouth when the suction process is repeated; so that the user has a continuous sensation of nicotine aroma drawn from the cigarette (e.g., Vromen: col 2, ln 26-37).
Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Amendment
The amendment of 09/13/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 09/13/2021 have been fully considered but they are not persuasive. 
The remarks begin by addressing the previous rejections under 35 U.S.C. 112(a). The remarks state that, referring to the claims at issue, claims 1-10 and 41-42 were rejected under 35 U.S.C. 112(a) or 

The remarks also assert that these combined teachings don't make it obvious and they provide no detail on how to create smoke, including, but not limited to, any detail about smoke generating materials and what benefits such materials might provide, how to hold or contain such materials, how to load such materials, how to ignite such materials, how to engineer airflow so such materials are made to be completely combusted, or how to eliminate ash so it does not extinguish combustion, or what scale is appropriate for such a device, etc., and neither Kalalau nor Summers express any deficiency, or lack, or need in their inventions which would cause either one of them to seek additional teachings or to want to integrate their two teachings even if either one had known about the other such that it is submitted that the disparate references are not properly combinable. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each of the reference discloses corresponding tubes with valves and bulbs for facilitating and regulating fluid flow such that the .
The remarks then assert that the claimed device further includes limitations absent from two teachings, and no teaching is made of a device capable of addressing any of the needs answered by the current claimed invention. The remarks specifically refer to each claim and list portions of the subject matter of each claim and generally assert that Kalalau and Summers do not disclose or make obvious the listed claim limitations. However, the listed portions of the claims are addressed by the prior art specifically cited and explained above, with the exception of claim 6 as indicated above.
The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492.  The examiner can normally be reached on Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 20, 2021